Exhibit 10.14

 

CONSENT TO ASSIGNMENT

 

This Consent to Assignment (this “Consent”) is made as of May 21, 2014, by
ARE-901/951 GATEWAY BOULEVARD, LLC, a Delaware limited liability company, having
an address of 385 E. Colorado Blvd., Suite 299, Pasadena, California 91101
(“Landlord”), to THERAVANCE, INC., a Delaware corporation (“Tenant”), and
THERAVANCE BIOPHARMA US, INC., a Delaware corporation (“Assignee”), with
reference to the following Recitals.

 

R E C I T A L S

 

A.            Tenant is the holder of the tenant’s interest in, to, and under
that certain Amended and Restated Lease Agreement, dated as of January 1, 2001,
by and between Landlord, as successor landlord, and Tenant, as successor tenant,
as amended by that certain First Amendment to Lease, dated as of June 1, 2010
(collectively, the “Lease”), with respect the property located at 901 Gateway
Blvd., South San Francisco, California 94080 (the “Property”)

 

B.            Tenant desires to assign its interest in the Lease, the premises
demised thereunder, and any security deposit held by Landlord thereunder to
Assignee, all as more particularly described in and pursuant to the provisions
of that certain ASSIGNMENT AND ASSUMPTION OF LEASE, dated as of May 6, 2014 (the
“Assignment”), a copy of which is attached hereto as Exhibit A.

 

C.            Tenant desires to obtain Landlord’s consent to the Assignment.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord hereby consents to the
assignment of the Lease to Assignee; such consent being subject to and upon the
following terms and conditions to which Tenant and Assignee hereby agree:

 

1.             All initially capitalized terms not otherwise defined in this
Consent shall have the meanings set forth in the Lease unless the context
clearly indicates otherwise.

 

2.             This Consent shall not be effective and the Assignment shall not
be valid nor shall Assignee take possession of the Premises unless and until
Landlord shall have received: (a) a fully executed counterpart of the
Assignment, (b) a fully executed counterpart of this Consent, and (c) a
certificate of insurance in form and substance compliant with the terms of the
Lease and otherwise reasonably satisfactory to Landlord.  Tenant and Assignee
represent and warrant to Landlord that the copy of the Assignment attached
hereto as Exhibit A is true, correct and complete in all material respects.

 

3.             Landlord neither approves nor disapproves the terms, conditions
and agreements contained in the Assignment, all of which shall be subordinate
and at all times subject to all of the covenants, agreements, terms, provisions
and conditions contained in the Lease.

 

4.             Nothing contained herein or in the Assignment shall be construed
to modify, waive, impair, or affect any of the terms, covenants or conditions
contained in the Lease (including

 

[Address of Property]

[Tenant/Assignee]

[g180911lyi001.jpg]

 

1

--------------------------------------------------------------------------------


 

Assignee’s obligation to obtain any required consents for any other or future
assignments or sublettings), or to waive any breach thereof, or any rights or
remedies of Landlord under the Lease against any person, firm, association or
corporation liable for the performance thereof, or to enlarge or increase
Landlord’s obligations or liabilities under the Lease (including, without
limitation, any liability to Tenant for any portion of the security deposit held
by Landlord under the Lease, all interests in which have been assigned by tenant
to Assignee), and all terms, covenants and conditions of the Lease are hereby
declared by each of Landlord, Tenant and Assignee to be in full force and
effect.  Tenant shall remain liable and responsible for the due keeping,
performance and observance of all the terms, covenants and conditions set forth
in the Lease on the part of the “Tenant” party thereunder to be kept, performed
and observed and for the payment of the annual rent, additional rent and all
other sums now and hereafter becoming payable thereunder.

 

5.             Notwithstanding anything in the Assignment to the contrary:

 

(a)           Assignee does hereby expressly assume and agree to be bound by and
to perform and comply with, for the benefit of Landlord, each and every
obligation of Tenant under the Lease.

 

(b)           Tenant and Assignee agree to each of the terms and conditions of
this Consent, and upon any conflict between the terms of the Assignment and this
Consent, as among Landlord, Tenant and Assignee the terms of this Consent shall
control.  As between Tenant and Assignee, in the event of any conflict between
the terms of the Assignment and this Consent, the terms of the Assignment shall
control.

 

6.             Upon a default by Assignee under the Lease, Landlord may proceed
directly against Assignee, Tenant, any guarantors or anyone else liable under
the Lease or the Assignment without first exhausting Landlord’s remedies against
any other person or entity liable thereon to Landlord.  The mention in this
Consent of any particular remedy shall not preclude Landlord from any other
remedy in law or in equity.

 

7.             Tenant shall pay any broker commissions or fees that may be
payable as a result of the Assignment and Tenant hereby indemnifies and agrees
to hold Landlord harmless from and against any loss or liability arising
therefrom or from any other commissions or fees payable in connection with the
Assignment which result from the actions of Tenant.  Assignee hereby indemnifies
and agrees to hold Landlord harmless from and against any loss or liability
arising from any commissions or fees payable in connection with the Assignment
which result from the actions of Assignee.

 

8.             Tenant and Assignee agree that the Assignment will not be
modified or amended in any way without the prior written consent of Landlord,
which shall not be unreasonably withheld, conditioned or delayed.  Any
modification or amendment of the Assignment without Landlord’s prior written
consent shall be void and of no force or effect.

 

9.             This Consent may not be changed orally, but only by an agreement
in writing signed by Landlord and the party against whom enforcement of any
change is sought.

 

2

--------------------------------------------------------------------------------


 

10.          This Consent may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute but one and the same instrument.

 

11.          This Consent and the legal relations between the parties hereto
shall be governed by and construed and enforced in accordance with the internal
laws of the State in which the Property is located, without regard to its
principles of conflicts of law.

 

12.          To the knowledge of each of Tenant and Assignee, without inquiry,
and as of the date of execution of this Consent by each of Tenant and Assignee,
as applicable, Tenant and Assignee are currently (a) in compliance with and,
with respect to the Assignee, shall at all times during the Term of the Lease
remain, in compliance with the regulations of the Office of Foreign Assets
Control (“OFAC”) of the U.S. Department of Treasury and any statute, executive
order, or regulation relating thereto (collectively, the “OFAC Rules”), (b) not
listed on, and, with respect to the Assignee, shall not during the term of the
Lease be listed on, the Specially Designated Nationals and Blocked Persons List
maintained by OFAC and/or on any other similar list maintained by OFAC or other
governmental authority pursuant to any authorizing statute, executive order, or
regulation, and (c) not a person or entity with whom a U.S. person is prohibited
from conducting business under the OFAC Rules.

 

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord, Tenant and Assignee have caused their duly
authorized representatives to execute this Consent as of the date first above
written.

 

LANDLORD:

ARE-901/951 GATEWAY BOULEVARD, LLC, a Delaware limited liability company

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware limited partnership, managing
member

 

 

 

 

By:

ARE-QRS CORP., a Maryland corporation, general partner

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

Eric S. Johnson

 

 

 

Vice President Real Estate Legal Affairs

 

 

 

 

TENANT:

THERAVANCE, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Rick E Winningham

 

Its:

CEO

 

 

 

 

ASSIGNEE:

THERAVANCE BIOPHARMA US, INC., a Delaware corporation

 

 

 

By:

/s/ Renee Gala

 

Its:

VP Finance

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

Copy of Assignment

 

5

--------------------------------------------------------------------------------


 

ASSIGNMENT AND ASSUMPTION OF LEASE

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASE (“Assignment”) is dated for reference
purposes only as of May 6, 2014 (“Reference Date”) by and between
Theravance, Inc., a Delaware corporation (“Assignor”), and Theravance BioPharma
US, Inc., a Delaware corporation (“Assignee”), with respect to the following
facts:

 

A.            HMS Gateway Office L.P., predecessor-in-interest to ARE-901/951
Gateway Boulevard, LLC, a Delaware limited liability company (“Landlord”), as
Landlord, and Assignor, under its previous name Advanced Medicine, Inc., a
Delaware corporation, as Tenant, entered into that certain Amended and Restated
Lease Agreement, dated as of January 1, 2001 (“Original Lease”), as amended by
that certain First Amendment to Lease, dated as of June 1, 2010 (“First
Amendment”, and, together with the Original Lease hereinafter collectively
referred to as the “Lease”), with respect to those premises containing
approximately 110,428 rentable square (“Premises”) comprising the entirety of
the building located at 901 Gateway Boulevard, South San Francisco, California 
94080 (“Building”).  A true and correct copy of the Lease is attached hereto as
Exhibit A and incorporated by reference herein.

 

B.            Assignee is a wholly-owned subsidiary of Assignor.  Assignor
intends to separate Assignor’s business from Assignee’s business and to spin
Assignee off as an independent corporation not later than June 30, 2014.  In
connection with the spin-off, Assignor intends to assign the Lease to Assignee
as of the effective date of the spin-off (“Separation Date”).

 

C.            Assignor desires to assign all of its rights and obligations under
the Lease to Assignee, and Assignee desires to assume all such rights and
obligations, on the terms and conditions set forth below.

 

D.            Capitalized terms not defined herein shall have the meanings set
forth in the Lease.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.             Assignment:  As of the Separation Date (the “Effective Date”),
Assignor hereby grants, transfers, assigns and sets over to Assignee all of
Assignor’s right, title and interest of whatsoever nature or kind in and to the
Lease.  Assignor hereby represents and warrants for the benefit of Assignee, as
of the date of Assignor’s execution of this Assignment, all of the following:
(i) the Lease is in full force and effect; (ii) Assignor is not in default
under, and, to the best of the actual knowledge of Assignor, Landlord is not in
default under, the Lease; (iii) there are no amendments to the Lease except as
referenced in Recital A above; (iv) to the best of the actual knowledge of
Assignor, Assignor has no pending claims or offsets against Landlord;

 

1

--------------------------------------------------------------------------------


 

(v) Assignor has paid the Rent due and payable under the Lease through May 31,
2014; (vi) the Expiration Date of the Lease is May 31, 2020; and (vii) “Tenant”
has two (2) options to extend the Term of the Lease for successive periods of
five (5) years each.

 

2.             Acceptance and Assumption:  From and after the Effective Date,
Assignee accepts the foregoing assignment of the Lease, assumes all of
Assignor’s right, title and interest of whatsoever nature or kind in and to the
Lease and expressly agrees to perform and fulfill all of the terms and
obligations to be performed by the “Tenant” under the Lease.

 

3.             Assignor’s Obligations:  Assignor shall perform all of the
obligations of the “Tenant” under the Lease through and including the day prior
to the Effective Date.

 

4.             Assignee’s Obligations:  Assignee shall perform all of the
obligations of the “Tenant” under the Lease from and after the Effective Date.

 

5.             Indemnities:

 

A.            Assignor’s Indemnity.  Assignor shall indemnify, defend, protect
and hold harmless Assignee from all damages, liabilities, claims, judgments,
actions, attorneys’ fees, consultants’ fees, costs and expenses arising from any
breach by Assignor of any terms or conditions of the Lease prior to the
Effective Date.

 

B.            Assignee’s Indemnity.  Assignee shall indemnify, protect, defend
and hold harmless Assignor from all damages, liabilities, claims, judgments,
actions, attorneys’ fees, consultants’ fees, costs and expenses arising from any
breach by Assignee of any terms or conditions of the Lease from and after the
Effective Date.

 

6.             Conditions Precedent:  Assignor and Assignee acknowledge and
agree that the effectiveness of this Assignment is conditioned upon the
occurrence of all of the following:

 

(i)            the approval of this Assignment by the appropriate management of
Assignor;

 

(ii)           the approval of this Assignment by the appropriate management of
Assignee; and

 

(iii)          the written consent of Landlord to this Assignment, which Consent
to Assignment (the “Consent”) shall be in a form reasonably acceptable to
Assignor and Assignee.

 

Upon execution of this Assignment by both parties, Assignor shall use
commercially reasonable efforts to obtain the Consent from Landlord.  If
Assignor fails to obtain the Consent from Landlord within sixty (60) days
following the Effective Date, then following the expiration of such sixty
(60)-day period, and at any time before receiving the Consent, Assignor may
terminate this Assignment by written notice to Assignee.

 

2

--------------------------------------------------------------------------------


 

Also notwithstanding anything to the contrary contained in this Assignment, if
the Separation Date has not occurred by June 30, 2014, this Assignment shall be
null and void and of no further force or effect.

 

7.             Miscellaneous:  This Assignment shall be governed by and
construed in accordance with the laws of the State of California.  Any waiver by
either party of any breach of any term or condition of this Assignment shall not
operate as a waiver of any other breach of such term or condition or of any
other term or condition of this Assignment, nor shall any failure by either
party to enforce any term or condition of this Assignment operate as a waiver of
such term or condition of any other term or condition of this Assignment, nor
constitute nor be deemed to constitute a waiver or release of the other party
for anything arising out of, connected with or based upon this Assignment.  The
parties each agree to execute and deliver such other documents, certificates and
agreements, and to take such other actions as may be reasonably necessary or
appropriate to carry out and further the purposes of this Assignment.  In the
event of any litigation involving the parties to this Assignment to enforce any
provision of this Assignment, to enforce any remedy available upon default under
this Assignment, or seeking a declaration of the rights of either party under
this Assignment, the prevailing party shall be entitled to recover from the
other party such reasonable attorneys’ fees and costs as may reasonably be
incurred, as awarded by the court hearing the matter.  If any term, covenant,
condition or provision of this Assignment, or the application thereof to any
person or circumstance, shall to any extent be held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
covenants, conditions or provisions of this Assignment, or the application
thereof to any person or circumstance, shall remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby.  Each person
signing this Assignment warrants that s/he is authorized to do so, and by so
doing binds the entity which s/he represents to perform the obligations set
forth herein.  This Assignment may be executed in counterparts and, when
assembled, the counterparts shall be considered a single instrument. Facsimile
signatures and PDF format signatures sent by electronic mail shall be treated
and have the same effect as original signatures.

 

[SIGNATURES APPEAR ON NEXT PAGE]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Assignment as of the latest
of the dates set forth below.

 

ASSIGNOR:

 

 

 

THERAVANCE, INC.,
a Delaware corporation

 

 

 

By:

/s/ Rick E Winningham

 

 

 

 

Title:

CEO

 

 

 

 

Dated:

May 6, 2014

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

THERAVANCE BIOPHARMA US, INC.,
a Delaware corporation

 

 

 

By:

/s/ Renee Gala

 

 

 

 

Title:

VP Finance

 

 

 

 

Dated:

May 6, 2014

 

 

4

--------------------------------------------------------------------------------